                Case 18-16248-MAM         Doc 225     Filed 02/03/20      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLROIDA



                                                    Case No. 18-16248-MAM
 In re:
                                                    Chapter 7
 Chance & Anthem, LLC,

           Debtor


                    NOTICE OF APPEARANCE ON BEHALF OF CREDITOR

          Please take notice that Ariane Ice hereby enters her appearance as counsel for Creditor,

Christopher George. Please serve a copy of all notices, correspondence or orders on the

undersigned.


Dated: February 3, 2020.                                        Ice Legal, P.A.
                                                                6586 Hypoluxo Road, Suite 350
                                                                Lake Worth, FL 33467
                                                                Telephone: (561) 729-0530

                                                                /s/ Ariane Ice
                                                                Ariane Ice
                                                                Florida Bar No. 1015326
              Case 18-16248-MAM            Doc 225      Filed 02/03/20       Page 2 of 2



                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the

Southern District of Florida and I am in compliance with the additional qualifications to practice in this

Court set forth in Local Rule 2090-1(A).

                                                                 Ice Legal P.A.
                                                                 6586 Hypoluxo Road, Suite 350
                                                                 Lake Worth, FL 33467
                                                                 Telephone: (561) 729-0530

                                                                 /s/ Ariane Ice
                                                                 Ariane Ice
                                                                 Florida Bar No. 1015326




                                                    2
